UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 28, 2015 BOSTON THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-54586 27-0801073 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1750 Elm Street, Manchester, NH 03104 (Address of principal executive offices) (zip code) (603) 935-9799 (Registrant's telephone number, including area code) Copies to: Stephen M. Fleming Fleming PLLC 49 Front Street, Suite 206 Rockville Centre, New York 11570 Phone: (516) 833-5034 Fax: (516) 977-1209 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On September 15, 2015, Boston Therapeutics, Inc. (the “Company”) issued a press release regarding the interim clinical results of BTI-320 on post-prandial hyperglycemia in high-risk Chinese subjects with pre-diabetes.A copy of the Company’s press release is attached hereto as Exhibit99.1. Item 9.01Financial Statements and Exhibits Exhibit Number Description Press Release dated September 15, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOSTON THERAPEUTICS, INC. Date: September 28, 2015 By:/s/David Platt Name: David Platt Title: Chief Executive Officer
